                            IN THE UNITED STATES DISTIUCT COURT
                          FOR THE WESTERN DISTRICT OF WISCONSIN
  MATTHEW              C. STECHAUNER,
            Plaintiff,
                                                                  Case No. 17-cv-22 I-jdp
     v.

 JON E. LITSCHER, JUDY P. SMITH,
 DANIELLE FOSTER, PATRICK MURPHY,
 PHILLIP WHEATLEY, TROY SCHEID,
 DOCroRADAMS,     GARY NEAU, DAWN
 FOFANA, JOHN DOES, AND
 DORRIE HANSEN,

           Defendants.


                                    JUDGMENT IN A CIVIL CASE


          IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants:

    I) denying plaintiff Matthew C. Stechauner leave to proceed on claims against defendants

          Dawn Fofana, Danielle Foster, Jon E. Litscher, Judy P. Smith, Doctor Adams, John

          Does;

   2) granting summary judgment         in favor of defendants   Patrick Murphy, Troy Scheid,

          Dorrie Hansen, and Phillip 'Wheatley and dismissing them from this case; and

   3) in favor of defendant Gary Neau in accordance with the jury's verdict and dismissing

          this case.
                               57
Approved as to form this '].I day of May, 20 I 9.



Ja~e:~~
District Judge


 t?rd-~O~
Peter Oppeneer            '
Clerk of Court
